            Case 1:21-mj-04262-UA Document 13 Filed 07/08/21 Page 1 of 1




                                                       July 8, 2021

 By ECF

 The Honorable James L. Cott
 United States Magistrate Judge
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

                 Re:     United States v. Seth Andrew, 21 Mag. 4262

 Dear Judge Cott:

          We represent Mr. Seth Andrew in the above-captioned case. As set forth below, we write
 to respectfully request that the Court: (i) grant permission for Mr. Andrew to travel outside of his
 district of residence from July 12 to 13; and (ii) modify the bail conditions imposed by the Court
 on April 27, 2021 and May 19, 2021. See ECF Nos. 4, 6. The government and Pretrial Services
 Officer Tim Donohue do not oppose these requests.

         Under the terms of his release, Mr. Andrew must remain within the District of Rhode
 Island, where he currently resides, except for attorney visits and court appearances. We
 respectfully request that Mr. Andrew be permitted to travel from July 12 to 13 for his daughter’s
 birthday party at Great Wolf Lodge Water Park, which is located in Fitchburg, MA.

          In addition, we respectfully request that the Court modify Mr. Andrew’s conditions of
 release to permit him to travel to Massachusetts, Connecticut, and New York for periodic day
 trips, provided that he receive prior approval from his Pretrial Services Officer.

          We thank the Court for its consideration of these requests.

                                                       Respectfully submitted,
                                                       KRIEGER KIM & LEWIN LLP


                                                 By: ____________________________
                                                     Edward Y. Kim
                                                     Varun A. Gumaste


 cc:      AUSA Ryan B. Finkel
          Pretrial Services Officer Dominique Jackson (SDNY)
          Pretrial Services Officer (DRI) Tim Donohue


Without objection from the Government or Pretrial Services, the requests are granted.

       SO ORDERED.

        July 8, 2021
